EXAMINER’S AMENDMENT

Status of Claims
Claims 1-3, 7-16,  37, and 40-41 are allowed.
Claims 4-6, 17-36, and 38-39 are cancelled.

Examiner’s Amendment
Authorization for this examiner’s amendment was given in a telephone interview with Andrew Smith on 01/11/2022.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The claims have been amended as follows:  
In claim 40,  line 1, the dependency is changed with respect to claim 1 (rather than cancelled claim 39), as follows:

40. (Currently amended) The system of claim 1, wherein the first flange and the second flange include a plurality of holes configured to facilitate suturing one or more of the first flange and the second flange to the blood vessel wall.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:   The prior art of record does not teach or suggest the claimed invention of a system for pumping blood comprising the recited elements in cooperation, wherein the flange is configured to cooperate with an outer surface of the interface structure to anchor a portion of the wall of the blood vessel between the flange and the housing, the outer surface of the interface structure is a second flange, and the second flange is configured to be positioned 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T LUAN whose telephone number is (571)270-1860.  The examiner can normally be reached on 9am-5pm, M-F (generally).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson, can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT LUAN/Primary Examiner, Art Unit 3792